UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7345



JAMES D. HABURN, SR.,

                                             Plaintiff - Appellant,

          versus

W. K. JONES, Superintendent, Wake Correctional
Center; LYNN PHILLIPS, Director of Prisons;
FRANKLIN FREEMAN, Secretary, North Carolina
Department of Corrections; HAZEL KEITH, Mana-
ger, Combined Records Section,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-545-5-H)


Submitted:   November 30, 1995            Decided:   January 2, 1996

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

James D. Haburn, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no abuse of

discretion. Accordingly, we affirm on the reasoning of the district

court. Haburn v. Jones, No. CA-95-545-5-H (E.D.N.C. July 21, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2